Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-22-00436-CV

                               IN THE INTEREST OF B.E.R., a Child

                      From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018-CI-02261
                               Honorable Tina Torres, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: November 30, 2022

DISMISSED FOR WANT OF PROSECUTION

           In the case underlying this appeal, Appellant timely filed a notice of appeal on July 13,

2022. See TEX. R. APP. P. 26.1. But she paid no filing fee and filed no docketing statement.

Contra id. R. 5 (requiring fees in civil cases); id. R. 32.1 (requiring a docketing statement). She

also failed to pay the clerk’s fee. Contra id. R. 35.3(a)(2).

           On November 4, 2022, we ordered Appellant to submit payment or show proof that she is

entitled to appeal without paying for the clerk’s record or the filing fee by November 14, 2022, or

the case would be dismissed for want of prosecution. See id. R. 5, 42.3; In re W.J.C., No. 04-05-

00532-CV, 2005 WL 3477883, at *1 (Tex. App.—San Antonio Dec. 21, 2005, no pet.) (mem. op.).

           No response or payment has been provided to this court by Appellant.

           We dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).

                                                    PER CURIAM